DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Ikeya et al. (US Patent 7431598 B2) teaches: “a lever 500-type connector (seen in figure 6), comprising: a housing 101 to be fitted with a mating housing 200; a lever 500 pivotably mounted to the housing 101 and fitting the housing 101 with the mating housing 200 by pivoting; and a cover 600 mounted to the housing 101 to cover 600 an outer periphery (see column 7, lines 32-37) of an electric cable (see column 7, lines 32-37) drawn out from the housing 101, a root part (115a or 116a) integrally mounted to the housing 101 at a side where the housing 101 faces the cover 600 and holding the lever 500 at a pivoting completion position (seen in figure 13) of the lever 500".
However, Ikeya fails to provide, teach or suggest: wherein the housing is provided with a deflectable lock arm, the lock arm having as a base end and the cover is provided with a protective wall arranged opposite to the root part of the lock arm.
Claim 2 is dependent on claim 1 and are therefore allowable for the same reasons.  

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831